DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 October 2020.
Applicant's election with traverse of Group I Claims 1-11 in the reply filed on 23 October 2020 is acknowledged.  The traversal is on the ground(s) that the amendment overcomes the unity of invention restriction based on Doehla as "Doehla is not plastically deformable in the direction towards closed end of the housing or away from the open end of the housing, but instead is circumferentially flexible".  This is not found persuasive because the current rejection in view of Howard et al. (US 4,015,961) teaches the unifying technical feature which is thus not a special technical feature and does not provide unity of invention. In particular the tabs, parts 22, are flexibly arched in the direction towards the closed end of a housing and away from the closed end of the housing in order to pinch the filter material between the holder, part 16 and the housing, part 50, see Fig. 3 and 6.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Howard et al. (US 4,015,961).
With regards to Claims 1-8 and 11 Howard teaches:
A housing having an open end, with multiple bag filters, and a closed end, where the filtered air goes through the closed bottom of the filter. A filter media, part 10, receivable within the open end of the housing, the filter media having a first end, part 16, near the open end of the housing and a second end, part 40, near the closed end of the housing. A frame member, part 18, engageable with the first end of the filter media and the open end of the housing for securing the filter media within the housing, the frame member including a semi-rigid planar member that is engageable with the first end of the filter media and flexibly moveable between an unconstrained position and a constrained position wherein when in the constrained positon the semi-rigid planar member is flexibly arched inwardly toward the closed end of the housing or outwardly away from the open end of the housing, parts 22 are flexible tabs arched towards the open end of the housing and away from the open end of the housing, which compress the first end of the filter media against the housing for holding the filter media in place. (See Howard Col. 1 lines 13-24, Col. 3 lines 44-57, Col. 4 lines 7-21, Col. 5 lines 1-5, Col. 6 lines 4-6)
The semi-rigid planar member, part 18, has a sealing surface for sealing the first end of the filter media with the frame member, part 34. (See Howard Col. 4 lines 7-15 and 44-48)
The semi-rigid planar member has a shape that is complementary to a contour of the open end of the housing. (See Howard Fig. 6)
The housing, part 50, is cylindrical in shape to match the cylindrical ring of the filter. (See Howard Col. 5 lines 17-25 and Fig. 6 and 8)
The housing, part 50, is rectangular in shape in particular in cross-section. (See Howard Fig. 6)
The semi-rigid planar member is rectangular in shape, in particular in cross-section. (See Howard Fig. 4 and 5)
The frame member, part 18, includes a textile cuff, part 38, surrounding the first end of the filter media, the frame member having an inner portion that contains the semi-rigid planar member. (See Howard Col. 4 lines 28-30 and 35-41 and Fig. 3-6)
The textile cuff is sewn into the filter media. (See Howard Col. 4 lines 35-48 and Fig. 6)
The semi-rigid planar member is formed of a metal material. (See Howard Col. 3 lines 44-57)
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 4,015,961) as applied above in the rejection of Claim 1 in view of Stark et al. (US 5,536,290).
With regards to Claims 9 and 10:
Howard teaches:
A thermoset material in particular felt or a rubber-type material, part 32, which encloses a rigid filler material, part 18, which is made of metal. (See Howard Col. 4 lines 28-34 and Col. 3 lines 44-56)
Howard does not teach:
The enclosing material is a thermoplastic.
Stark teaches:
A gasket element located between a band collar, part 18, and an opening, part 14, which is made of a thermoplastic, in particular polyurethane, that is equivalent to a felt/fabric or thermoset material such as rubber. “For example, a molded elastomeric ring of natural rubber, neoprene, polyurethane, or silicone may be used in place of the fabric snap band collar.” (See Stark Col. 4 lines 33-44)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the gasket material of Howard to utilize a thermoplastic rather than thermoset material as they are equivalent for the purpose of sealing between the band and the housing as taught by Stark Col. 4 lines 33-44. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776